940 S.W.2d 593 (1996)
Andres GONZALEZ, Petitioner,
v.
UNITED INDEPENDENT SCHOOL DISTRICT, Respondent.
No. 95-1221.
Supreme Court of Texas.
October 18, 1996.
Jimmy Santiogo Sandoval, Laredo, for petitioner.
Gustavo L. Acevedo, Wallace B. Jefferson, San Antonio, for respondent.

OPINION
PER CURIAM.
In denying this application for writ of error, the Court neither approves nor disapproves of the court of appeals' discussion of *594 the standard of review. See 911 S.W.2d 118, 123. The application for writ of error is denied.